DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 8-13, and 21-24 are currently pending, with claim 13 being withdrawn. Claims 1-5, 8-12, and 21-24 are considered below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5, 8-12 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of U.S. Publication No. 2010/0096490 to Gordon (“Gordon”).
Regarding claim 1, Chang teaches an unmanned aerial vehicle (300, FIGS. 18-23), comprising: a first aerial vehicle drive comprising: a frame (310); a first rotor shaft (shaft of thruster (320) shown at the top in FIGS. 18, 20, 22; Col. 14, lines 13-21) suspended from said frame via a first pivot bearing (350 and/or 370, FIG. 20); a first rotor (rotor of top thruster (320), 
Chang does not explicitly teach a first motor operative to set the first rotor in rotation and a second motor operative to set the second rotor in rotation. 
Gordon teaches an unmanned aerial vehicle, comprising a first motor (14 shown at the top in FIG. 7) operative to set the first rotor in rotation and a second motor (14 shown at the bottom in FIG. 7) operative to set the second rotor in rotation (¶ [0151]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aerial vehicle of Chang to include the first and second motors, as taught by Gordon, in order to effectively control the first and second rotors. 
Regarding claim 2, Chang in view of Gordon teaches wherein the first and second pivot bearings (Chang at 350 and/or 370) are configured as a cardanic suspension or as a ball joint (Chang at Col. 14, lines 34-61; FIGS.18-23).
Regarding claim 3, Chang in view of Gordon teaches wherein the first and second pivot bearing (Chang at 350 and/or 370) comprise a torque bracket acting between the rotor shaft and the frame (Chang at Col. 14, lines 34-61; FIGS.18-23).
Regarding claim 4, Chang in view of Gordon teaches wherein the first actuator is operative to drive a pivot movement of the first rotor shaft about a first pivot axis; and the second actuator is operative to drive a pivot movement of the second rotor shaft about a second pivot axis (Chang at Col. 14, lines 34-61; FIGS.18-23).
Regarding claim 5, Chang in view of Gordon teaches wherein the first motor is connected to the first rotor shaft, and the second motor is connected to the second rotor shaft (Gordon at FIG. 7, showing first motor (14 at top in FIG. 7) connected to the first rotor shaft (8 at top in FIG. 7), and the second motor (14 at bottom in FIG. 7) is connected to the second rotor shaft (8 at bottom in FIG. 7).
Regarding claim 8, Chang in view of Gordon teaches each and every feature of claim 1 as discussed above, but it does not explicitly teach wherein an axial distance between the first rotor and the second rotor corresponds to at least 20% of a diameter of the first rotor. 
It is well settled, however, that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). Also, where the only difference between the prior art and the claimed device is a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. (MPEP 2144.04, citing In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)). In this case, 
Regarding claim 9, Chang in view of Gordon teaches an installation plane of the frame disposed between the first rotor and the second rotor, and the first actuator is attached to said plane (Chang at FIG. 20).
Regarding claim 10, Chang in view of Gordon teaches each and every feature of claim 1 as discussed above, and it teaches wherein the control unit, a battery and the first and second motors are disposed such that they do not protrude beyond a theoretical cylinder, an axis of which coincides with the vertical axis of the aerial vehicle (Chang at FIGS. 9, 18-23). Chang in view of Gordon does not explicitly teach the theoretical cylinder has a diameter that is smaller than 50% of the diameter of the first rotor.
It is well settled, however, that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). Also, where the only difference between the prior art and the claimed device is a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. (MPEP 2144.04, citing In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)). In this case, 
Regarding claim 11, Chang in view of Gordon teaches a multiplicity of installation planes which are connected together via struts, wherein the struts extend radially outside the first and second rotors (Chang at FIG. 20).
Regarding claim 12, Chang in view of Gordon teaches a protective cover arranged above the first rotor (Chang at FIGS. 18-23, showing the top of frame (310)).
Regarding claim 21, Chang in view of Gordon teaches each and every feature of claim 1 as discussed above, but it does not explicitly teach wherein an axial distance between the first rotor and the second rotor corresponds to at least 40% of a diameter of the first rotor. 
It is well settled, however, that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). Also, where the only difference between the prior art and the claimed device is a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. (MPEP 2144.04, citing In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)). In this case, applicant has not shown patentable significance of the axial distance between the first rotor and the second rotor corresponding to at least 40% of a diameter of the first rotor. It would have been 
Regarding claim 22, Chang in view of Gordon teaches each and every feature of claim 1 as discussed above, but it does not explicitly teach wherein an axial distance between the first rotor and the second rotor corresponds to at least 50% of a diameter of the first rotor. 
It is well settled, however, that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). Also, where the only difference between the prior art and the claimed device is a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. (MPEP 2144.04, citing In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)). In this case, applicant has not shown patentable significance of the axial distance between the first rotor and the second rotor corresponding to at least 50% of a diameter of the first rotor. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aerial vehicle of the Chang and Gordon combination such that the axial distance between the first rotor and the second rotor corresponds to at least 50% of a diameter of the first rotor, in order to improve maneuverability. 
Regarding claim 23, Chang in view of Gordon teaches each and every feature of claim 1 as discussed above, and it teaches wherein the control unit, a battery and the first and second 
It is well settled, however, that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). Also, where the only difference between the prior art and the claimed device is a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. (MPEP 2144.04, citing In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)). In this case, applicant has not shown patentable significance of the theoretical cylinder having a diameter that is smaller than 30% of the diameter of the first rotor. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aerial vehicle of the Chang and Gordon combination such that the theoretical cylinder has a diameter that is smaller than 30% of the diameter of the first rotor, in order to improve aerodynamic efficiency.
Regarding claim 24, Chang in view of Gordon teaches each and every feature of claim 1 as discussed above, and it teaches wherein the control unit, a battery and the first and second motors are disposed such that they do not protrude beyond a theoretical cylinder, an axis of which coincides with the vertical axis of the aerial vehicle (Chang at FIGS. 9, 18-23). Chang in view of Gordon does not explicitly teach the theoretical cylinder has a diameter that is smaller than 20% of the diameter of the first rotor.
.
Response to Arguments
Applicant's arguments filed November 8, 2021 have been fully considered but they are not persuasive and/or are moot in light of the new grounds of rejection. 
Applicant’s arguments are directed to the previous rejection of the claims under 35 U.S.C. 102(a)(1) with Sudrow and under 35 U.S.C. 103 with Gordon in view of Sudrow. In light of the amendments filed November 8, 2021, Sudrow is no longer being relied upon. Gordon is relied upon for teaching the first and second motors (see rejection of claim 1 under 35 U.S.C. 103 above). Thus, applicant’s arguments are moot. 
As discussed above, the combination of Chang and Gordon, teaches each and every element of claims 1-5, 8-12, and 21-24. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISA CONLON whose telephone number is (571)272-4387. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on (571)272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARISA V CONLON/Examiner, Art Unit 3643                                                                                                                                                                                                        
/Nicholas McFall/Primary Examiner, Art Unit 3644